Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022, 09/02/2021, 08/03/2021, 05/12/2021, 04/07/2021, 02/22/2021, 02/18/2021, 01/04/2021, 07/10/2020, 06/18/2020, 03/23/2020, 02/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 198 is objected to because of the following informalities:  the phrase “an exterior” in line 7 should be amended to read –the exterior--.  Appropriate correction is required.

Claim 206 is objected to because of the following informalities:  the phrase “an exterior” in line 7 should be amended to read –the exterior--.  Appropriate correction is required.

Claim 208 is objected to because of the following informalities:  the phrase “an exterior” in line 7 should be amended to read –the exterior--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 206 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 206 depends on claim 198, wherein claim 206 recite the same exact limitations in claim 198, one with ordinary skill in the art would not be reasonably apprised of the scope of the invention, because claim 206 does not narrow down the scope of claim 198. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if claim 206 should be depending on claim 199 or claim 198. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 187, 188, 195, 197, 198, 200, 202, 205 and 206 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amoako-Tuffour et al (US 2015/0011874).

As to claim 187, Amoako-Tuffour discloses an ingestible device (ingestible device 10, par.42 and par.60, fig.1-2), comprising:
 a housing (housing of ingestible device 10, that 10 comprises first portions and second portions 12 and 14, par.51, fig.1-2); 
a chamber inside the housing (chambers 18, par.51, fig.1-2); and 
at least five different enzyme inhibitors inside the chamber (the chambers 18 carrying at least one reagents, par.63, 1) metalloprotein enzymes, 2)competitive inhibitors of enzymes, 3)organic and 4)inorganic inhibitors, stabilizing chemicals (e.g., 5)DNAase/RNAase inhibitors or DNA/RNA protect solution), 6)enzyme inhibitors for inhibiting a progression of an enzymatic reaction (e.g., enzyme protect solutions), par.64)(Examiner respectfully notes the chambers includes more than five enzyme inhibitors, as underlined above).

As to claim 188, Amoako-Tuffour discloses the ingestible device, wherein the at least five different enzyme inhibitors comprise at least one protease inhibitor (metalloprotein enzymes, par.64).

As to claims 195 and 200, Amoako-Tuffour discloses the ingestible device, wherein the at least five different enzyme inhibitors comprise at least one metalloproteinase inhibitor (metalloprotein enzymes, par.64).

As to claims 197, 202 and 205, Amoako-Tuffour discloses the ingestible device, further comprising at least one stabilizer (stabilizing chemicals (e.g., 5)DNAase/RNAase inhibitors or DNA/RNA protect solution, par.64).

As to claims 198 and 206, Amoako-Tuffour discloses the ingestible device, further comprising a member (chamber enclosure 20, apr.52, fig.1-2) having first and second positions (open and seal position shown in fig.2a-2c, par.53-57), wherein: 
when the member is in its first position, the member covers an opening in the housing to prevent fluid communication between an exterior of the housing and the chamber via the opening (seal position 10c, par.56-57, fig.2c); and 
when the member is in its second position, the member does not prevent fluid communication between an exterior of the housing and the chamber via the opening (open position 10a, par.53-56, fig.2a-2b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 189-194, 196 and 199, 201, 203, 204, 207 and 208 is/are rejected under 35 U.S.C. 103 as being unpatentable obvious Amoako-Tuffour et al (US 2015/0011874), in further view of Biadillah et al (US 2014/0120531).

As to claims 189-194, 196, 199, 201, 203 and 207, Amoako-Tuffour discloses an a housing (housing of ingestible device 10, that 10 comprises first portions and second portions 12 and 14, par.51, fig.1-2); 
a chamber inside the housing (chambers 18, par.51, fig.1-2); and a metalloproteinase inhibitor inside the chamber (metalloprotein enzymes, par.64).
Amoako-Tuffour discloses the invention substantially as claimed above, wherein the chamber includes multiple of stabilizing inhibitors, wherein the chambers may include different types of other reagents/stabilizing inhibitors (par.64), but failed to explicitly teach the stabilizing inhibitors includes wherein the at least five different enzyme inhibitors comprise different protease inhibitors, different serine protease inhibitors inside the chamber; an aspartyl protease inhibitor inside the chamber.
However Biadillah discloses an analogous sample collection device 10 (abstract and par.90, fig.1), wherein the device includes one or more preservation fluids in order to protect collected cells from degradation (par.90 and par.112), wherein the preservation fluids includes (protease inhibitor can be selected from the group consisting of 1) Aspartic protease inhibitors, 2) Cysteine protease inhibitors, 3) Metalloprotease inhibitors, 4) Serine protease inhibitors (e.g., serpins), 5) Threonine protease inhibitors, 6) Trypsin inhibitors, and 7) Kunitz STI protease inhibitor. Some specific, non-limiting, examples include sodium azide, PMSF, Aprotinin, leupeptin, pepstatin, 8) natural or synthetic proteinase inhibitors, and 9) cocktail mixtures of protease inhibitors. Suitable concentrations of these inhibitors can include, without limitation, PMSF (Phenylmethylsulfonyl fluoride) Serine proteases at about 0.1-1 mM, Benzamidine Serine proteases at about 1 mM, Pepstatin A Acid proteases at about 1 .mu.g/ml, Leupeptin Thiol proteases at about 1 .mu.g/ml, Aprotinin Serine proteases at about 5 .mu.g/ml, and Antipain Thiol proteases at about 1 .mu.g/ml., par.112)(Examiner respectfully notes the preservative fluids includes about eight different protease inhibitors, as underlined above, at least one aspartyl protease inhibitor (Aspartic protease inhibitors), and least three different of serine protease inhibitors with different concentrations (Serine proteases at about 0.1-1 mM, Benzamidine Serine proteases, and Aprotinin Serine proteases at about 5 .mu.g/m)). 

As these types of protease inhibitors are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include different types of protease inhibitors inside chambers 18 along with the multiple types of enzyme inhibitors (par.64) taught by Amoako-Tuffour’s invention, as the protease inhibitors taught by Biadillah’s invention, without changing their respective function of preserving the collected cells/samples from degradation for further analysis, as taught by Biadillah’s invention (par.90 and par.112).

still regarding claims 188-194, 196, 199, 201, 203 and 207, Amoako-Tuffour/Biadillah combination discloses the invention substantially above, but does not specifically disclose the chambers may have at least four different protease inhibitors and at least three different serine protease inhibitors at the same time in the same chamber. Nevertheless it would have been an obvious to one having an ordinary skill in the art at the time the invention was made to include any number of different inhibitors in the same chamber, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

 As to claim 204, Amoako-Tuffour discloses the ingestible device, further comprising at least one stabilizer (stabilizing chemicals (e.g., 5)DNAase/RNAase inhibitors or DNA/RNA protect solution, par.64).

As to claim 208, Amoako-Tuffour discloses the ingestible device, further comprising a member (chamber enclosure 20, apr.52, fig.1-2) having first and second positions (open and seal position shown in fig.2a-2c, par.53-57), wherein: 
when the member is in its first position, the member covers an opening in the housing to prevent fluid communication between an exterior of the housing and the chamber via the opening (seal position 10c, par.56-57, fig.2c); and 
when the member is in its second position, the member does not prevent fluid communication between an exterior of the housing and the chamber via the opening (open position 10a, par.53-56, fig.2a-2b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791